DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite “estimating one or more coefficients of the coherency filter from the respective input deblended estimates for the primary source and the one or more secondary sources instead of from the input residual term”.  However, claims 2 and 22, from which claims 5 and 23 respectively depend, positively recite “applying a coherency filter to the input residual term and the respective input deblended estimates for the primary source and the one or more secondary sources”.  Therefore, the claims fail to include all of the limitations of the claims upon which they depend.  
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “applying the coherency filter occurs without aligning the input residual term”.  However, claim 19, from which claim 21 depends, positively recites “aligning the input residual term”.  Therefore, the claim fails to include all of the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-11, 14-19, 26-31, and 40-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baardman (2015/0241587).
With respect to claim 1, Baardman discloses a non-transitory machine-readable medium that stores instructions ([0072], lines 32-37), wherein the instructions are executable by one or more processors to perform operations comprising: receiving recorded data, wherein the recorded data includes blended records of seismic data having overlapping energy from different sources of a plurality of sources ([0043], lines 1-3; [0061], lines 5-8), wherein energy from one or more secondary sources of the plurality of sources is incoherent in at least one domain relative to a primary source of the plurality of sources ([0042], lines 9-10); aligning the recorded data to the primary source to produce aligned recorded data that includes the primary source and the one or more secondary sources ([0042], lines 6-8; [0066], lines 13-15); performing one or more iterations ([0061], line 4) of: applying a deblending procedure to input data ([0053]), wherein the input data includes an input residual term and respective input deblended estimates for the primary source and the one or more secondary sources ([0064], lines 2-3), wherein the deblending procedure produces output data including an output residual term and respective output deblended estimates for the primary source and the one or more secondary sources ([0064], lines 3-4), and wherein prior to an initial iteration, the input data to the deblending procedure comprises the aligned recorded data ([0062], lines 2-6); and sorting the output data according to a selected domain of a plurality of domains, wherein sorting the output data according to the selected domain renders the one or more secondary sources incoherent with respect to the primary source ([0063], lines 2-3), wherein the selected domain is different from a domain that was used during the sorting of an immediately prior iteration ([0063], lines 5-10), and wherein prior to a non-initial iteration, the input data to the deblending procedure comprises the sorted output data from a previous iteration ([0064], lines 2-3); and after a final iteration of applying the deblending procedure, storing a deblended version of the recorded data on a tangible, computer-readable medium, wherein the deblended version includes deblended records for the primary source and the one or more secondary sources ([0064], lines 8-11; [0072], lines 37-39; [0074], lines 4-8).
With respect to claim 19, Baardman discloses receiving recorded data that includes blended records of seismic data having overlapping energy from different sources of a plurality of sources ([0043], lines 1-3; [0061], lines 5-8), wherein energy from one or more secondary sources of the plurality of sources is incoherent in at least one domain relative to a primary source of the plurality of sources ([0042], lines 9-10);  and aligning the recorded data to the primary source to produce aligned recorded data that includes the primary source and the one or more secondary sources, the specific improvement comprising: performing one or more iterations of a deblending procedure ([0061], line 4) comprising: generating an output deblended estimate for the primary source based on an input deblended estimate for the primary source and an input residual term; aligning the input residual term to the one or more secondary sources to produce one or more aligned versions of the input residual term that correspond respectively to the one or more secondary sources ([0042], lines 6-8; [0066], lines 13-15); applying a coherency filter to the one or more aligned versions of the input residual term and respective input deblended estimates for the one or more secondary sources to produce respective aligned output deblended estimates for the one or more secondary sources ([0068], lines 19-25; [0069], lines 1-8); removing alignment to the one or more secondary sources from the aligned output deblended estimates for the one or more secondary sources to produce respective output deblended estimates for the one or more secondary sources ([0071], lines 1-3); generating an output residual term based on the input residual term and the output deblended estimates for the primary source and the one or more secondary sources; and sorting the output deblended estimates for the primary source and the one or more secondary sources according to a selected domain of a plurality of domains, wherein sorting according to the selected domain renders the one or more secondary sources incoherent with respect to the primary source ([0063], lines 2-3), wherein the selected domain is different from a domain that was used during the sorting of an immediately prior iteration ([0063], lines 5-10), thereby improving deblending of the primary source and the one or more secondary sources by a subsequent application of the coherency filter; and after a final iteration of the one or more iterations, storing a deblended version of the recorded data on a tangible, computer-readable medium ([0064], lines 8-11; [0072], lines 37-39; [0074], lines 4-8), wherein the deblended version includes deblended records for the primary source and the one or more secondary sources ([0064], lines 8-11).
With respect to claim 40, Baardman discloses as a means for storing recorded seismic data ([0072], lines 32-37), wherein the recorded data includes blended records of seismic data having overlapping energy from different sources of a plurality of sources ([0043], lines 1-3; [0061], lines 5-8), wherein energy from one or more secondary sources of the plurality of sources is incoherent in at least one domain relative to a primary source of the plurality of sources ([0042], lines 9-10); means for iteratively ([0061], line 4) deblending the recorded seismic data ([0053]), wherein the means for iteratively deblending alternates deblending of data and sorting of data according to a selected domain of a plurality of domains, wherein the selected domain is alternated or rotated among the plurality of domains during successive iterations; ([0063], lines 5-10); and means for storing a deblended version of the recorded seismic data after a final iteration of deblending, wherein the deblended version includes deblended records for the primary source and the one or more secondary sources ([0064], lines 8-11; [0072], lines 37-39; [0074], lines 4-8).

With respect to claims 2 and 41, Baardman discloses applying the deblending procedure comprises applying a coherency filter to the input residual term and the respective input deblended estimates for the primary source and the one or more secondary sources ([0068], lines 19-25; [0069], lines 1-8).
With respect to claim 6, Baardman discloses  applying the deblending procedure to generate the output deblended estimate for the primary source comprises applying a coherency filter to the input residual term and the input deblended estimate for the primary source ([0068], lines 19-25; [0069], lines 1-8).
With respect to claim 7, Baardman discloses aligning the input residual term to the given secondary source ([0042], lines 6-8; [0066], lines 13-15); applying a coherency filter to the aligned input residual term and the input deblended estimate for the given secondary source ([0068], lines 19-25; [0069], lines 1-8); and removing alignment to the given secondary source from an output of the coherency filter ([0071], lines 1-3).
With respect to claim 8, Baardman discloses aligning the input deblended estimate and removing alignment are performed in a time or frequency domain ([0066], lines 13-15; [0071], lines 1-3), and wherein applying the coherency filter is performed in a frequency domain ([0075], lines 11-14).
With respect to claim 9, Baardman discloses applying the deblending procedure to generate the output residual term comprises subtracting, from the input residual term, the respective output deblended estimates for the primary source and one or more secondary sources ([0071], lines 4-6).
With respect to claim 10, Baardman discloses the plurality of domains includes one or more of: a common channel domain, a common receiver domain, a common midpoint domain, a common depth point domain, a subline domain of a multi-sensor array, a cross-line domain of a multi-sensor array, or any domain that is orthogonal to a shot domain ([0040]).
With respect to claims 11 and 26, Baardman discloses generating a signal-to-noise metric for the input data ([0068], lines 1-2 “semblance values”); and based on the signal-to-noise metric satisfying a tolerance value, applying a coherency filter to the input residual term and the respective input deblended estimates for the primary source and the one or more secondary sources ([0068], lines 14-16).
With respect to claim 14, Baardman discloses prior to the initial iteration, the aligned recorded data is assigned to the input residual term, and the respective input deblended estimates for the primary source and the one or more secondary sources are set to a null value ([0062], lines 2-6).
With respect to claims 15 and 27, Baardman discloses the one or more iterations continue until the input residual term or the output residual term satisfies a convergence criterion ([0065]).
With respect to claims 16, 29, and 42, Baardman discloses the blended records of seismic data include continuously recorded seismic data ([0026], lines 16-19).
With respect to claims 17, 30, and 43, Baardman discloses incoherence of the one or more secondary sources relative to the primary source results from firing the plurality of sources at randomized intervals ([0027], lines 11-13).
With respect to claims 18, 31, and 44, Baardman discloses incoherence of the one or more secondary sources relative to the primary source results from one or more naturally occurring phenomena ([0020], lines 18-20, 23-25).
With respect to claim 28, Baardman discloses at least two iterations of the deblending procedure are performed (Fig 11 for N ≥ 2), and wherein during the final iteration, sorting of the output deblended estimates is omitted (Fig 11, no sorting is performed after the output step 1107).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baardman in view of Poole (WO 2016/110738 A1).
Baardman teaches the invention as discussed above.  However, it does not teach applying the coherency filter comprises applying two-dimensional or three-dimensional projection filtering or applying one or more of: two-dimensional or three-dimensional wavelet thresholding, two-dimensional or three-dimensional curvelet thresholding, or dimension reduction.
Poole teaches applying the coherency filter comprises applying two-dimensional or three-dimensional projection filtering ([00117], lines 4-5) or applying one or more of: two-dimensional or three-dimensional wavelet thresholding ([00117], line 4), two-dimensional or three-dimensional curvelet thresholding ([00117], lines 3-4), or dimension reduction ([00117], line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the medium of Baardman to include steps and instructions incorporating the types of coherency filters of Poole since such a modification would have provided cleaner response estimates with known techniques.  

Claims 5, 13, 23, 25, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Baardman in view of Ozbeck (GB 2309082 A).
With respect to claim 32, Baardman teaches a memory that stores instructions ([0072], lines 32-37); and one or more processors ([0072], lines 11-12) configured to execute the instructions to perform operations that implement deblending of recorded seismic data that includes records obtained from a plurality of sources, the operations including: iteratively ([0061], line 4) minimizing an objective function in a frequency-space domain ([0053]) to generate deblended seismic data, wherein individual iterations of the minimizing include: updating the input deblended estimate of the plurality of sources according to the objective function, wherein the updating includes applying the coherency filter to the input deblended estimate of the plurality of sources to update a residual value and to generate an output deblended estimate of the plurality of sources ([0068], lines 19-25; [0069], lines 1-8); and sorting the output deblended estimate according to a selected domain of a plurality of domains, wherein sorting according to the selected domain renders one or more secondary sources of the plurality of sources incoherent with respect to a primary source of the plurality of sources ([0063], lines 2-3), wherein the selected domain is different from a domain that was used during the sorting of an immediately prior iteration ([0063], lines 5-10).  However, it does not teach estimating coefficients of a coherency filter based on an input deblended estimate of the plurality of sources. 
Ozbeck teaches estimating coefficients of a coherency filter based on an input deblended estimate of the plurality of sources (pg 11, Col 2, lines 22-23; pg 12, Col 1, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the medium of Baardman to include steps and instructions for estimating the coherency filter coefficients taught by Ozbeck since such a modification would have ensured that the dominant coherent components influence the filter for better separation of the coherent elements.  
With respect to claims 5 and 23, Baardman teaches the invention as discussed above.  However, it does not teach estimating one or more coefficients of the coherency filter from the respective input deblended estimates for the primary source and the one or more secondary sources instead of from the input residual term.
Ozbeck teaches estimating one or more coefficients of the coherency filter from the respective input deblended estimates for the primary source and the one or more secondary sources instead of from the input residual term (pg 11, Col 2, lines 22-23; pg 12, Col 1, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the medium of Baardman to include steps and instructions for estimating the coherency filter coefficients taught by Ozbeck since such a modification would have ensured that the dominant coherent components influence the filter for better separation of the coherent elements.  
With respect to claim 33, Baardman teaches the objective function includes a residual term corresponding to the residual value and a coherency filter term corresponding to the coherency filter ([0053]).
With respect to claim 34, Baardman teaches the one or more iterations continue until the input residual term or the output residual term satisfies a convergence criterion ([0065]).
With respect to claim 35, Baardman teaches the invention as discussed above.  It further teaches generating a signal-to-noise metric for the input data ([0068], lines 1-2 “semblance values”); and applying a coherency filter to the input residual term and the respective input deblended estimates for the primary source and the one or more secondary sources ([0068], lines 14-16).  However, it does not teach applying the coherency filter includes scaling a contribution of the coherency filter based on the signal-to-noise metric.
Ozbeck teaches applying the coherency filter includes scaling a contribution of the coherency filter based on the signal-to-noise metric (Pg 12, Col 1, lines 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the medium of Baardman to include steps and instructions for scaling the contribution of the coherency filter taught by Ozbeck since such a modification would have ensured the most efficient removal of non-coherent elements.  
With respect to claim 36, Baardman teaches generating a signal-to-noise metric for the input data ([0068], lines 1-2 “semblance values”); and based on the signal-to-noise metric satisfying a tolerance value, applying a coherency filter to the input residual term and the respective input deblended estimates for the primary source and the one or more secondary sources ([0068], lines 14-16).
With respect to claim 37, Baardman teaches the blended records of seismic data include continuously recorded seismic data ([0026], lines 16-19).
With respect to claim 38, Baardman teaches incoherence of the one or more secondary sources relative to the primary source results from firing the plurality of sources at randomized intervals ([0027], lines 11-13).
With respect to claim 39, Baardman discloses incoherence of the one or more secondary sources relative to the primary source results from one or more naturally occurring phenomena ([0020], lines 18-20, 23-25).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baardman in view of Baardman (2013/0121109), hereinafter Baardman ‘109.
Baardman teaches the invention as discussed above.  However, it does not teach generating a representation of the image of subsurface geological features based on the output deblended estimates for the primary source and the one or more secondary sources.
Baardman ‘109 teaches generating a representation of the image of subsurface geological features based on the output deblended estimates for the primary source and the one or more secondary sources ([0068], lines 14-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baardman with the imaging of Baardman ‘109 since such a modification would have allowed an operator to easily and quickly determine areas of interest. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645